A motion to quash was made by the administrators of Warren A. Wilbur for violation of various rules of this Court and on the ground that — the award to appellant having been paid before the appeal was taken — the question was moot.
Appellant's answer to the motion to quash admits that payment was received, as averred in the motion, but asserts that the appeal should not be quashed for that alone; this contention is based on the fact that, in addition to complaining of the form in which the award to appellant had been made, a second point is presented for review, to wit: the refusal to sustain appellant's exception to the auditor's fee of $2,000.
The payment to, and acceptance by, appellant of the dividend awarded, of course makes the first question moot.
As the only matter for review, when the appeal was taken, was the refusal to sustain an exception to the auditor's fee of $2,000, the appeal should have been taken to the Superior Court: section 7, Act of June 24, 1895, P. L. 212, as amended, 17 PS section 184.
The appeal is certified to the Superior Court. *Page 81